F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            August 16, 2005
                                   TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                        No. 04-1484
                                                          (D. Colorado)
 JOSE JESUS ROSALES-RIVERA,                        (D.Ct. No. CR-04-CR-90-B)

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before KELLY, O’BRIEN, and TYMKOVICH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Jose Jesus Rosales-Rivera pled guilty to illegal reentry after deportation

following an aggravated felony conviction in violation of 8 U.S.C. § 1326(a) and


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
(b)(2). He was sentenced to thirty-seven months imprisonment. Rosales-Rivera

appeals his sentence arguing the district court committed plain error in treating

the federal sentencing guidelines as mandatory in light of United States v. Booker,

--U.S.--,125 S.Ct. 738 (2005). Exercising jurisdiction under 28 U.S.C. § 1291

and 18 U.S.C. § 3742(a), we AFFIRM.

                                I. Factual Background

      Rosales-Rivera was originally indicted on March 8, 2004. A superseding

indictment was filed on April 5, 2004, charging the same statutory violation but

alleging a different prior aggravated felony conviction than the original

indictment. 1 Rosales-Rivera pled guilty to the superseding indictment on

September 2, 2004, and a Presentence Investigation Report (PIR) was prepared.

      Applying USSG §2L1.2(a), the guideline applicable for illegal reentry, the

probation officer determined the base offense level was 8. 2 The probation officer

then increased the base offense level by 12 pursuant to §2L1.2(b)(1)(B) because

Rosales-Rivera was previously deported subsequent to a conviction for a felony

      1
        The superseding indictment charged Rosales-Rivera with illegal reentry after
deportation following an aggravated felony conviction in violation of 8 U.S.C. § 1326(a)
and (b)(2). Rosales-Rivera, a citizen of Mexico, was convicted of delivering a controlled
substance (cocaine) in the District Court for Harris County, Texas, on March 12, 1992.
This conviction is an “aggravated felony” as defined by 8 U.S.C. § 1101(a)(43). Rosales-
Rivera was deported from the United States in December 1992 and again in June 1997.
      2
        Because Rosales-Rivera was sentenced pursuant to the 2003 edition of the United
States Sentencing Guidelines Manual, all guideline citations refer to the 2003 edition,
unless noted otherwise.

                                           -2-
drug trafficking offense. The probation officer reduced the adjusted offense level

by 3 for acceptance of responsibility pursuant to §3E1.1(a) and (b), resulting in a

total offense level of 17. Based on a total offense level of 17 and a criminal

history category of IV, the probation officer calculated the guideline range as

thirty-seven to forty-six months imprisonment. The district court, finding no

reason to depart either upward or downward from the guideline range, sentenced

Rosales-Rivera to thirty-seven months imprisonment on November 10, 2004, and

this appeal followed.

                                    II. Discussion

      In Booker, the Supreme Court held that “[a]ny fact (other than a prior

conviction) which is necessary to support a sentence exceeding the maximum

authorized by the facts established by a plea of guilty or a jury verdict must be

admitted by the defendant or proved to a jury beyond a reasonable doubt.” 125

S.Ct. at 756. Post-Booker, district courts must consult the guidelines in

fashioning sentences but are not required to sentence within the guideline range.

United States v. Gonzalez-Huerta, 403 F.3d 727, 731 (10th Cir. 2005) (en banc).

Constitutional Booker error occurs when the district court “re[lies] upon

judge-found facts, other than those of prior convictions, to enhance a defendant's

sentence mandatorily.” Id. By contrast, non-constitutional Booker error occurs

when a sentencing court applies the guidelines in a mandatory fashion, “even


                                         -3-
though the resulting sentence was calculated solely upon facts that were admitted

by the defendant, found by the jury, or based upon the fact of a prior conviction.”

Id. at 731-32.

      Rosales-Rivera asserts only non-constitutional Booker error in his case. 3

Because he did not raise his Booker claim in the district court, we review for

plain error. Id. at 732. “Plain error occurs when there is (1) error, (2) that is

plain, which (3) affects substantial rights, and which (4) seriously affects the

fairness, integrity, or public reputation of judicial proceedings.” Id. (internal

quotation marks omitted). Undoubtedly, the first two prongs of the plain error

test are satisfied. See United States v. Clifton, 406 F.3d 1173, 1181 (10th Cir.

2005) (“Non-constitutional and constitutional Booker errors satisfy the first two

prongs of the plain-error test.”). As to the third prong, we need not answer the

question whether Rosales-Rivera can show prejudice under the third prong

because, even assuming he can, he cannot demonstrate that the district court's

error seriously affected the fairness, integrity, or public reputation of judicial

proceedings (the so-called “fourth prong” of the plain-error test). See United

States v. Cotton, 535 U.S. 625, 632-33 (2002); Gonzalez-Huerta, 403 F.3d at 736.

      Non-constitutional Booker error does not merit reversal under the fourth


      3
         As this court noted in Gonzalez-Huerta, a guideline enhancement based on the
fact of a prior conviction does not implicate the Sixth Amendment under Booker. See
Gonzalez-Huerta, 403 F.3d at 731 n.1.

                                           -4-
prong of the plain-error standard unless it was “a particularly egregious one that

would result in a miscarriage of justice or otherwise call the judiciary into

disrepute unless we remanded.” Gonzalez-Huerta, 403 F.3d at 739. In

Gonzalez-Huerta, the defendant pled guilty to illegal reentry by a deported alien

following an aggravated felony, the same crime at issue in this case. Id. at 730.

He appealed his sentence, arguing that the mandatory application of the guidelines

was plain error. Id. at 731. We held that the mandatory application of the

guidelines was neither “particularly egregious” nor a “miscarriage of justice”

because the resulting sentence was within the national norm as established by the

guidelines and the record was devoid of any evidence indicating a lower sentence

was appropriate. Id. at 738-39.

      Here, Rosales-Rivera pled guilty to the underlying offense and the district

court enhanced his sentence based solely on a prior conviction. He received a

sentence within the national norm as established by the guidelines and there is

nothing in the record to indicate the district court would have chosen a lower

sentence under an advisory rather than a mandatory guideline sentencing system.

Thus, this case is indistinguishable from Gonzalez-Huerta. Rosales-Rivera has

failed to show that the mandatory application of the guidelines satisfies the fourth




                                          -5-
prong of the plain-error standard. 4

                                     III. Conclusion

       For the reasons stated above, we AFFIRM Rosales-Rivera’s conviction and

sentence.

                                          Entered by the Court:

                                          Terrence L. O’Brien
                                          United States Circuit Judge




       4
         Rosales-Rivera also asserts the district court committed structural error and we
should presume prejudice. However, these claims are without merit because we
determined in Gonzalez-Huerta, that “non-constitutional Booker error is not structural
error” and the defendant “bears the burden to establish by a reasonable probability based
upon the record on appeal that his substantial rights were affected by the District Court's
mandatory application of the Guidelines.” Id. at 734, 736.

                                            -6-